DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure detection device, however the abstract does not disclose an improvement made by the device to the art. Is it more efficient? Is it more compact? Does it have a longer operational life?  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Detachable Pressure Detection Device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al US20190011321 (hereinafter “Kobayashi”).
Regarding claim 1, Kobayashi discloses a pressure detection device (device-100) comprising: a pressure detection unit (unit-10) configured to detect a pressure transmitted to a pressure detecting surface (surface-12a); a flow passage unit (unit-20) in which a flow passage (passage-21) configured to cause a fluid to flow in a flow direction from an inflow port to an outflow port and a pressure transmitting surface (diaphragm-22a) used for transmitting, to the pressure detecting surface, a pressure of a fluid flowing through the flow passage are formed (See Fig 3); and a mounting unit (nut-30) used for removably mounting the flow passage unit on the pressure detection unit, wherein the pressure detection unit includes a sensor unit (sensor-12) having the pressure detecting surface, a holding unit (portion-13) configured to hold the sensor unit movably along an axis (Y-axis) orthogonal to the pressure detecting surface, and an urging unit (portion-14) configured to generate urging force to urge the sensor unit toward the pressure transmitting surface (See Fig 3), and wherein the mounting unit mounts the flow passage unit on the pressure detection unit in a state where the pressure detecting surface is in contact with the pressure transmitting surface under urging force generated by the urging unit. (Paragraph 0052-0093)
Regarding claim 4, Kobayashi discloses a sensing unit (sensor-17) configured to detect that circumferential positions about the axis of the recess and the protrusion are matched. (Fig 3, Paragraph 0068)
Regarding claim 5, Kobayashi discloses a magnet is attached to any one of the pressure detection unit and the mounting unit, and wherein the sensing unit is attached to the other of the pressure detection unit and the mounting unit and detects that the magnet is arranged at a proximate position, and when the circumferential positions about the axis of the recess and the protrusion are matched, the magnet is arranged at the proximate position. (Paragraph 0052-0093, See Fig 1)
Regarding claim 6, Kobayashi discloses the mounting unit (nut-30) has a knob extending in a direction orthogonal to the axis and configured to enable an operator to apply, in a direction along the axis, pressing force against the urging force generated by the urging unit. (Paragraph 0052-0093, See Fig 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al US20190011321 (hereinafter “Kobayashi”) in view of Osawa et al US20180038770 (hereinafter “Osawa”).
Regarding claim 2, Kobayashi discloses the holding unit (portion-13) has a protrusion protruding in a direction orthogonal to the axis, wherein the mounting unit is mounted on the flow passage unit rotatably about the axis and has a groove configured to accept the protrusion. (Paragraph 0052-0093)
However, Kobayashi fails to disclose the groove includes a first groove extending in the axis and having an open one end, and a second groove connected to the other end of the first groove and extending circumferentially about the axis, and wherein the sensor unit is positioned at a predetermined position on the axis when the second groove is pressed against the protrusion by the urging force generated by the urging unit. Osawa discloses the groove includes a first groove extending in the axis and having an open one end, and a second groove connected to the other end of the first groove and extending circumferentially about the axis, and wherein the sensor unit is positioned at a predetermined position on the axis when the second groove is pressed against the protrusion by the urging force generated by the urging unit (See Groves -51, portion-52, grove-53 and Fig 4). (Paragraph 0049-0055)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Osawa into Kobayashi for the purpose of increasing detection accuracy. The modification would create a more secure connection that would decrease the sensor from moving during operational use which could cause measurement errors.
Regarding claim 3, Kobayashi discloses the pressure detection device according to claim 2.
However, Kobayashi fails to disclose the second groove includes a recess formed in a shape corresponding to an outer circumferential surface of the protrusion, and wherein the mounting unit is restricted from rotating about the axis when the recess is pressed against the protrusion by the urging force generated by the urging unit. Osawa discloses the second groove includes a recess formed in a shape corresponding to an outer circumferential surface of the protrusion, and wherein the mounting unit is restricted from rotating about the axis when the recess is pressed against the protrusion by the urging force generated by the urging unit. (Paragraph 0049-0055)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Osawa into Kobayashi for the purpose of increasing detection accuracy. The modification would create a more secure connection that would decrease the sensor from moving during operational use which could cause measurement errors.

	
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/
Examiner, Art Unit 2855                                   /JOHN FITZGERALD/               Primary Examiner, Art Unit 2855